JEAN E. WILLIAMS
Acting Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

PAUL A. TURCKE (Idaho Bar No. 4759)
SHANNON BOYLAN (D.C. Bar No. 1724269)
Trial Attorneys
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 (Turcke)
202-598-9584 (Boylan)
202-305-0506 (fax)
paul.turcke@usdoj.gov
shannon.boylan@usdoj.gov

Attorneys for Federal Defendants

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

  STATE OF ALASKA, DEPARTMENT OF
  FISH AND GAME,

                       Plaintiff,
  v.

  FEDERAL SUBSISTENCE BOARD, et al.,                    Case No. 3:20-cv-00195-SLG

                       Defendants,
       and

  ORGANIZED VILLAGE OF KAKE,

                      Intervenor-Defendant.


              JOINT MOTION PROPOSING BRIEFING SCHEDULE

         In accordance with Local Civil Rules 16.3(c) and 7.4, and the Court’s Orders

(ECF 39, 43), Plaintiff State of Alaska, Department of Fish and Game, and Defendants
State of Alaska v. Fed. Subsistence Bd.                         Case No. 3:20-cv-00195-SLG
JOINT MOTION PROPOSING BRIEFING SCHEDULE                                                 1


         Case 3:20-cv-00195-SLG Document 45 Filed 05/18/21 Page 1 of 3
Federal Subsistence Board, et al., hereby propose and jointly move the Court for an order

setting the following schedule for merits briefing:

         (1)    Plaintiff’s opening brief not to exceed 50 pages or 14,250 words shall be

filed not later than June 18, 2021.

         (2)    Defendants’ brief in opposition not to exceed 50 pages or 14,250 words

shall be filed not later than July 16, 2021.

         (3)    Intervenor Organized Village of Kake may file a brief not to exceed 25

pages or 7,125 words not later than July 23, 2021.

         (4)    Plaintiff’s reply brief not to exceed 25 pages or 7,125 words shall be filed

not later than August 13, 2021.

         Through conferral with the undersigned, counsel to Intervenor Organized

Village of Kake have indicated they consent to the proposed schedule.

         DATED: May 18, 2021.
                                               TREG R. TAYLOR
                                               ATTORNEY GENERAL

                                               By:     /s/ Cheryl Rawls Brooking
                                                       Cheryl Rawls Brooking
                                                       Assistant Attorney General
                                                       Alaska Bar No. 9211069
                                                       Department of Law
                                                       1031 West Fourth Avenue, Ste. 200
                                                       Anchorage, AK 99501
                                                       Phone: (907) 269-5232
                                                       Facsimile: (907) 276-3697
                                                       Email: cheryl.brooking@alaska.gov

                                               Attorney for State of Alaska



State of Alaska v. Fed. Subsistence Bd.                               Case No. 3:20-cv-00195-SLG
JOINT MOTION PROPOSING BRIEFING SCHEDULE                                                       2


         Case 3:20-cv-00195-SLG Document 45 Filed 05/18/21 Page 2 of 3
                                           JEAN E. WILLIAMS
                                           Acting Assistant Attorney General
                                           United States Department of Justice
                                           Environment and Natural Resources Div.

                                           /s/ Paul A. Turcke
                                           PAUL A. TURCKE
                                           SHANNON BOYLAN
                                           Trial Attorneys
                                           Natural Resources Section
                                           P.O. Box 7611 Washington, D.C. 20044
                                           202-353-1389 (Turcke)
                                           202-598-9584 (Boylan)
                                           202-305-0506 (fax)
                                           paul.turcke@usdoj.gov
                                           shannon.boylan@usdoj.gov

                                           Counsel for Federal Defendants


                            CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                 /s/ Paul A. Turcke
                                    PAUL A. TURCKE




State of Alaska v. Fed. Subsistence Bd.                          Case No. 3:20-cv-00195-SLG
JOINT MOTION PROPOSING BRIEFING SCHEDULE                                                  3


        Case 3:20-cv-00195-SLG Document 45 Filed 05/18/21 Page 3 of 3
